Order entered December 27, 1965, denying a motion to dismiss the action for failure to serve a complaint, unanimously reversed, on the law and on the facts, with $75 costs to defendant-appellant, and the motion granted. No satisfactory explanation has been offered for plaintiffs’ failure to serve the complaint more than six months after the demand therefor and plaintiffs have failed to submit an adequate affidavit of merits. (Keogh v. New York Post Corp., 22 A D 2d 659; Flannery v. Stewart, 22 A D 2d 786.)
Concur — Breitel, J. P., Rabin, McNally, 'Steuer and Witmer, JJ.